This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. 33,479

 5 PAUL KEITH REYES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Paul Keith Reyes
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.

17   {1}    Defendant, who is self-represented, is appealing from a district court order

18 dismissing his on-the-record appeal from metropolitan court for lack of a final order.
 1 We issued a calendar notice proposing to affirm the district court. Defendant has

 2 responded with a memorandum in opposition. We affirm.

 3   {2}   The district court order dismissing Defendant’s on-the-record appeal from

 4 metropolitan court indicates that the metropolitan court proceedings ended with the

 5 filing of a nolle prosequi and that no judgment or final order was entered below. [RP

 6 15] There is no final metropolitan court in the record proper, or in records available

 7 online. Generally, appellate jurisdiction is limited to appeals that are timely filed from

 8 final decisions, orders, or judgments. See State v. Lohberger, 2008-NMSC-033, ¶ 19,

 9 144 N.M. 297, 187 P.3d 162. This requirement applies to appeals taken from the

10 metropolitan court to the district court. See Rule 5-827(A) NMRA. Accordingly, we

11 affirm the district court’s order dismissing Defendant’s appeal.

12   {3}   IT IS SO ORDERED.


13
14                                          J. MILES HANISEE, Judge

15 WE CONCUR:


16
17 JONATHAN B. SUTIN, Judge


18
19 MICHAEL E. VIGIL, Judge




                                               2